Title: To George Washington from Edmund Randolph, 7 October 1794
From: Randolph, Edmund
To: Washington, George


        
          (Private)
          Philadelphia Oct: 7. 1794
        
        E. Randolph, with affectionate wishes for the President’s health, has the honor of informing him, that Mrs Washington and the family were well this morning: that altho’ it is suspected

by some, that Mrs Lenox, who now lies very ill in the house adjoining E.R.’s office, labours under the yellow fever; yet there does not seem to be any grounds for the apprehension. At least his clerks and himself do not hesitate to pass, and repass in the office as usual: The Potters’ field for ten-days past has not received its average of burials at this season: and of those, who have been buried, none are supposed to have died with the malignant disorder.
      